DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct issues with claim numbering: 

1. (Previously presented) A method comprising: 
receiving a read operation to read data from a data object; 
accessing a plurality of map entries stored in a logical map, the logical map representing fragments of a first version of the data object and fragments of a second version of the data object, each map entry including a flag that is set to indicate whether a fragment is the first version of the data object or the fragment is the second version of the data object; and 
reading data from each fragment represented by each of the plurality of accessed map entries including: 
when said each accessed map entry includes the flag that is set to indicate a fragment is the first version of the data object, then reading the data from the first version of the data object; and 


2. (Original) The method of claim 1, wherein the received read operation specifies a starting logical block L in the data object, the method including: accessing a first map entry from the logical map that represents a fragment containing the starting logical block L; and 
reading a portion of data contained the fragment determined based on a location of the starting logical block within the fragment.

3. (Original) The method of claim 2, wherein reading a portion of data contained the fragment is further determined based on a remaining number of blocks of the read operation.

4. (Original) The method of claim 1, wherein a fragment of the first version of the data object comprises one or more logical blocks of the data object that are stored in the first version of the data object, wherein a fragment of the second version of the data object comprises one or more logical blocks of the data object that are stored in the second version of the data object.

5. (Original) The method of claim 1, wherein each map entry in the logical map comprises a logical block address (LBA) of a first logical block in the fragment represented by said each map entry and a block count of the number of blocks in the fragment, wherein accessing the map entry includes searching the plurality of map entries in the logical map for a map entry having the largest logical block address that is equal to or less than the starting block L.

6. (Original) The method of claim 1, wherein reading data from the first or second version of the data object includes accessing one or more physical data blocks on a respective data storage device of the first or second version of the data object and using physical block address (PBA) information in the accessed map entry to access the one or more physical data blocks on the respective data storage device.

7. (Original) The method of claim 1, wherein the first version of the data object is a virtual disk having a first storage format, wherein the second version of the data object is virtual disk having a second storage format different from the first storage format.

8. (Previously presented) A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to: 
receive a read operation to read data from a data object; 
access a plurality of map entries stored in a logical map, the logical map representing fragments of a first version of the data object and fragments of a second version of the data object, each map entry including a flag that is set to indicate whether a fragment is the first version of the data object or the fragment is the second version of the data object; and 
read data from each fragment represented by each of the plurality of accessed map entries including: 

when said each accessed map entry includes the flag that is set to indicate a fragment is the second version of the data object, then reading the data from the second version of the data object.

9. (Original) The non-transitory computer-readable storage medium of claim 8, wherein the read operation specifies a starting logical block L in the data object, the method including: 
accessing a first map entry from the logical map that represents a fragment containing the starting logical block L; and 
reading a portion of data contained the fragment determined based on a location of the starting logical block within the fragment.

10. (Original) The non-transitory computer-readable storage medium of claim 9, wherein reading a portion of data contained the fragment is further determined based on a remaining number of blocks of the read operation.

11. (Original) The non-transitory computer-readable storage medium of claim 8, wherein a fragment of the first version of the data object comprises one or more logical blocks of the data object that are stored in the first version of the data object, wherein a fragment of the second version of the data object comprises one or more logical blocks of the data object that are stored in the second version of the data object.

12. (Original) The non-transitory computer-readable storage medium of claim 8, wherein each map entry in the logical map comprises a logical block address (LBA) of a first logical block in the fragment represented by said each map entry and a block count of the number of blocks in the fragment, wherein accessing the map entry includes searching the plurality of map entries in the logical map for a map entry having the largest logical block address that is equal to or less than the starting block L.

13. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein reading data from the first or second version of the data object includes accessing one or more physical data blocks on a respective data storage device of the first or second version of the data object and using physical block address (PBA) information in the accessed map entry to access the one or more physical data blocks on the respective data storage device.

14. (Currently amended) The non-transitory computer-readable storage medium of claim 8, wherein the first version of the data object is a virtual disk having a first storage format, wherein the second version of the data object is virtual disk having a second storage format different from the first storage format.

15. (Currently amended) An apparatus comprising: 
one or more computer processors; and 
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to: receive a read operation to read data from a data object; 

read data from each fragment represented by each of the plurality of accessed map entries including: 
when said each accessed map entry includes the flag that is set to indicate a fragment is the first version of the data object, then reading the data from the first version of the data object; and 
when said each accessed map entry includes the flag that is set to indicate a fragment is the second version of the data object, then reading the data from the second version of the data object.

16. (Currently amended) The apparatus of claim 15, wherein the read operation specifies a starting logical block L in the data object, the method including: 
accessing a first map entry from the logical map that represents a fragment containing the starting logical block L; and 
reading a portion of data contained the fragment determined based on a location of the starting logical block within the fragment.



18. (Currently amended) The apparatus of claim 15, wherein each map entry in the logical map comprises a logical block address (LBA) of a first logical block in the fragment represented by said each map entry and a block count of the number of blocks in the fragment, wherein accessing the map entry includes searching the plurality of map entries in the logical map for a map entry having the largest logical block address that is equal to or less than the starting block L.

19. (Currently amended) The apparatus of claim 15, wherein reading data from the first or second version of the data object includes accessing one or more physical data blocks on a respective data storage device of the first or second version of the data object and using physical block address (PBA) information in the accessed map entry to access the one or more physical data blocks on the respective data storage device.

20. (Currently amended) The apparatus of claim 15, wherein the first version of the data object is a virtual disk having a first storage format, wherein the second version of the data object is virtual disk having a second storage format different from the first storage format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137